DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is accepted.

Claim Objections
Based on applicants’ remarks, the previous objection to claim 14 is removed.

Allowable Subject Matter
Claims 1-15 and 17-21 are  allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would  “A supporting element for positioning a cable in a hole, comprising: a support part; a holder part joined together with the support part, the support part and the holder part are made from different materials; a cable opening extending through the support part and the holder part, the support part and the holder part abutting the cable in the cable opening, the holder part has a retention element securing the supporting element within the hole.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 15 with the allowable feature being:” A connector housing for receiving a cable, comprising: a hole; and a supporting element received in the hole, the supporting element including a support part, a holder part joined together with the support part, and a cable opening extending through the support part and the holder part, the support part and the holder part are made from different materials, the holder part is prestressed towards the support part, the holder part has a retention element securing the supporting element within the hole, the retention element engages a complementary retention element of the hole in a positive fit in at least one direction.”
Therefore, claim 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 17 with the allowable feature being: “A supporting element for positioning a cable in a hole, comprising: a support part; a holder part joined together with the support part, the support part and the holder part are made from different materials, at least one of the holder part and the support part has a protrusion extending into or received in the other of the holder part and the support part; a cable opening extending through the support part and the holder part, the holder part has a retention element securing the supporting element within the hole.”
Therefore, claim 17 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 18 with the allowable feature being: “A supporting element for positioning a cable in a hole, comprising: a support part; a holder part joined together with the support part, the support part and the holder part are made from different materials; and a cable opening extending through the support part and the holder part, the holder part has a retention element securing the supporting element within the hole, the retention element is one of a recess and a protruding elastically deflectable latch.”
Therefore, claim 18 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 19 with the allowable feature being:” A supporting element for positioning a cable in a hole, comprising: a support part; a holder part joined together with the support part, the support part and the holder part are made from different materials, the holder part has a neck section at a distal end distant to the support part; a cable opening extending through the support part and the holder part, the holder part has a retention element securing the supporting element within the hole.”
Therefore, claim 19 is allowed.

Claims 2-14, and 20-21 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847